Citation Nr: 1130884	
Decision Date: 08/19/11    Archive Date: 08/29/11

DOCKET NO.  00-22 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES


1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for a psychiatric disorder, secondary to a seizure disorder.

3. Entitlement to service connection for degenerative joint disease of the spine, secondary to a seizure disorder.

4. Entitlement to service connection for a bilateral knee disorder, secondary to a seizure disorder.

5. Entitlement to a service connection for a dental disorder, secondary to a seizure disorder.

6. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1965 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2000 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The August 2000 rating decision found that new and material evidence had not been submitted to reopen a claim for service connection for a seizure disorder; denied service connection claims for depression, degenerative joint disease of the spine, bilateral knee disorder, and for a dental disorder; and determined that entitlement to a total rating due to individual unemployability was not warranted.

In July 2001, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing in Washington, D.C.  A transcript of this hearing is of record.

In January 2002, the Board reopened the claim of entitlement to service connection for a seizure disorder, and remanded the case to the RO for additional development.

In August 2003, the Board denied all previously mentioned matters.  The Veteran thereafter appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2005, the Court issued an order that granted a joint motion for remand, vacated the Board's August 2003 decision, and remanded the matters to the Board for action in compliance with the motion.  The Board thereupon remanded the claims for further development in December 2005.

In February 2007, the Board again denied the Veteran's claims on appeal.  The Veteran appealed that decision to the Court, and in December 2008, the Court issued an order, granting joint motion for remand and vacating the Board's February 2007 decision.  The matters were remanded to the Board for action in compliance with the motion.  The Board thereupon remanded the claim for further development in April 2009.  That development has been accomplished, and the file was returned to the Board for appellate review.

In May 2010, the Board again denied the Veteran's claims on appeal.  The Veteran appealed that decision to the Court, and in April 2011, the Court issued an order, granting joint motion for remand and vacating the Board's May 2010 decision.  The matters were remanded to the Board for action in compliance with the motion.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately the Board finds that further RO action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its May 2010 decision, the Board found a June 2009 VA examiner's opinion to be substantially compliant with the prior remand instructions, and determined that the Veteran's seizure disorder clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated during service.  In the April 2011 Joint Motion, the parties found that the VA examiner's opinion was not substantially compliant with the prior remand instructions because the physician did not specifically use the term "clear and unmistakable" in his opinion.  Thus, a new examination is required.

The Joint Motion also instructed the Board to attempt to obtain possible missing VA and private records.  Specifically, the Joint Motion noted that in January 1979, the Veteran identified records of treatment for his seizures from VA Medical Center in Salem, Virginia.  The RO requested these records in January 1979, but the record does not indicate that a response was received.  Thus, another attempt to obtain these records must be obtained.  Further, in a December 2005 remand, the Board instructed the RO to obtain June 1968 records from Dr. Lever Stewart from the University of Virginia Hospital.  The remand directed that if the records were unavailable, or the search otherwise yielded negative results, that fact should be noted in the Veteran's claims file.  In response to the remand, the RO sent the Veteran a letter, requesting that he return the provided Form 21-4142 to VA, authorizing VA to obtain the records from Dr. Lever Stewart at the University of Virginia Hospital.  The Veteran never returned the Form 21-4142 provided to him.  Instead, he provided to VA his own copies of the records for inclusion in the claims file.  The parties to the Joint Motion found that VA should have made an effort to obtain these records, although the Veteran never provided any authorization to do so.  As such, on remand, the Board requests that the RO, again, attempt to obtain authorization from the Veteran to obtain these records.

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-28 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case, and, therefore, the Board is not free to do anything contrary to the Court's prior action with respect to the same claim).

Finally, the Board notes that further development and adjudication of the Veteran's claim for service connection for a seizure disorder may provide evidence in support of his remaining claims for service connection (claimed on a secondary basis) and for TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on these issues.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain VA records of evaluation and/or treatment of the Veteran from the VA Medical Center in Salem, Virginia in 1978.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should provide the Veteran with a VA Form 21-4142, authorizing the RO to obtain all private medical records associated with treatment afforded the Veteran by Dr. Lever Stewart, including those concerning treatment received in June 1968 at the University of Virginia Hospital (seizure service).

3.  If and only if the Veteran responds with a completed VA Form 21-4142, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  The RO should arrange for the Veteran to undergo neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

After an examination and a review of the record, the physician should offer an opinion, consistent with sound medical judgment, as to the following questions:

a) whether there is clear and unmistakable evidence that the Veteran's seizure disorder pre-existed service, and

b) if so, whether there is clear and unmistakable evidence that the Veteran's preexisting seizure disorder was NOT aggravated beyond its natural progression during his active duty.  [Note: "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptoms.]

c) If there is no clear and unmistakable evidence that the Veteran's seizure disorder preexisted his military service, is it at least as likely as not (i.e., there is a 50 percent or greater probability), that the Veteran's seizure disorder had its onset in military service.

The physician should set forth all examination findings, along with complete rationale for all conclusions reached in a detailed report.  The physician MUST answer the SPECIFIC questions set forth above.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  The RO should specifically ensure that the exact questions set forth in the above instructions, along with supporting rationale, were answered by the examining physician.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


